CASE 0:16-cr-00334-JNE-KMM Document 127-1 Filed 03/25/19 Page 1 of 7



                                  

                                  

                                  

                                  

                                  

                                  

                                  

                                  




               (;+,%,7
CASE 0:16-cr-00334-JNE-KMM Document 127-1 Filed 03/25/19 Page 2 of 7
CASE 0:16-cr-00334-JNE-KMM Document 127-1 Filed 03/25/19 Page 3 of 7
CASE 0:16-cr-00334-JNE-KMM Document 127-1 Filed 03/25/19 Page 4 of 7
CASE 0:16-cr-00334-JNE-KMM Document 127-1 Filed 03/25/19 Page 5 of 7
CASE 0:16-cr-00334-JNE-KMM Document 127-1 Filed 03/25/19 Page 6 of 7
CASE 0:16-cr-00334-JNE-KMM Document 127-1 Filed 03/25/19 Page 7 of 7
